78701: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-24170: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 78701


Short Caption:MOTOR COACH INDUS., INC. VS. KHIABANICourt:Supreme Court


Related Case(s):75953


Lower Court Case(s):Clark Co. - Eighth Judicial District - A755977Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:03/01/2021 at 1:30 PMOral Argument Location:Carson City


Submission Date:04/09/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantMotor Coach Industries, Inc.Darrell L. Barger
							(Hartline Dacus Barger Dreyer LLP/Corpus Christi)
						John C. Dacus
							(Hartline Dacus Barger Dreyer LLP/Dallas)
						Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Brian Rawson
							(Hartline Dacus Barger Dreyer LLP/Dallas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Howard J. Russell
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Michael G. Terry
							(Hartline Dacus Barger Dreyer LLP/Corpus Christi)
						


RespondentAria KhiabaniPeter S. Christiansen
							(Christiansen Trial Lawyers)
						Will Kemp
							(Kemp Jones, LLP)
						Eric M. Pepperman
							(Kemp Jones, LLP)
						Kendelee L. Works
							(Christiansen Trial Lawyers)
						


RespondentEstate of Katayoun Barin, DDSPeter S. Christiansen
							(Christiansen Trial Lawyers)
						Will Kemp
							(Kemp Jones, LLP)
						Eric M. Pepperman
							(Kemp Jones, LLP)
						Kendelee L. Works
							(Christiansen Trial Lawyers)
						


RespondentEstate of Kayvan Khiabani, M.D.Peter S. Christiansen
							(Christiansen Trial Lawyers)
						Will Kemp
							(Kemp Jones, LLP)
						Eric M. Pepperman
							(Kemp Jones, LLP)
						Kendelee L. Works
							(Christiansen Trial Lawyers)
						


RespondentKeon KhiabaniPeter S. Christiansen
							(Christiansen Trial Lawyers)
						Will Kemp
							(Kemp Jones, LLP)
						Eric M. Pepperman
							(Kemp Jones, LLP)
						Kendelee L. Works
							(Christiansen Trial Lawyers)
						


RespondentMarie-Claude RigaudPeter S. Christiansen
							(Christiansen Trial Lawyers)
						Will Kemp
							(Kemp Jones, LLP)
						Eric M. Pepperman
							(Kemp Jones, LLP)
						Kendelee L. Works
							(Christiansen Trial Lawyers)
						


RespondentSiamak BarinPeter S. Christiansen
							(Christiansen Trial Lawyers)
						Will Kemp
							(Kemp Jones, LLP)
						Eric M. Pepperman
							(Kemp Jones, LLP)
						Kendelee L. Works
							(Christiansen Trial Lawyers)
						





Docket Entries


DateTypeDescriptionPending?Document


05/03/2019Filing FeeFiling Fee Paid. $250.00 from Lewis Roca Rothgerber Christie.  Check no. 192594. (SC)


05/03/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-19498




05/03/2019OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firms. (SC)


05/03/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-19501




05/06/2019Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 14 days transcript request form; 120 days opening brief:19-19708




05/07/2019Notice of Appeal DocumentsFiled Documents from District Court Clerk - Confidential document (SEALED). (SC)


05/07/2019Notice of Appeal DocumentsFiled District Court Minutes (SEALED). (SC)


05/20/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 09/25/18. To Court Reporter: None listed. (SC)19-21887




05/24/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-22867




08/30/2019MotionFiled Stipulation for Extenion of Time to File Opening Brief and Appendix.  (SC)19-36460




08/30/2019Notice/OutgoingIssued Notice - Stipulation Approved.  Appellant's Opening Brief and Appendix due:  October 3, 2019.  (SC)19-36560




10/03/2019MotionFiled Appellant's Motion for Extension to File Opening Brief and Appendix. (SC)19-41151




10/10/2019Order/ProceduralFiled Order Granting Motion.  Appellant shall have until November 4, 2019, to file and serve the opening brief and appendix.  (SC)19-41983




11/04/2019MotionFiled Appellant's Motion for Extension To File Opening Brief and Appendix. (SC)19-45309




11/05/2019Notice/IncomingFiled Notice of Appearance (Peter S. Christiansen and Kendelee L. Works of Christiansen Law Offices as counsel for Respondent Aria Khiabani). (SC)19-45511




11/05/2019MotionFiled Respondent Aria Khiabani's Opposition to Motion for Extension to File Opening Brief and Appendix. (SC)19-45515




11/21/2019Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: December 4, 2019. (SC).19-47657




12/04/2019AppendixFiled Appellant's Appendix - Volume 1. (SC)19-49220




12/04/2019AppendixFiled Appellant's Appendix - Volume 2, Part 1. (SC)19-49221




12/04/2019AppendixFiled Appellant's Appendix - Volume 3. (SC)19-49222




12/04/2019AppendixFiled Appellant's Appendix - Volume 4. (SC)19-49223




12/04/2019AppendixFiled Appellant's Appendix - Volume 5. (SC)19-49224




12/04/2019AppendixFiled Appellant's Appendix - Volume 6 - Part 1. (SC)19-49225




12/04/2019AppendixFiled Appellant's Appendix - Volume 7- Part 1. (SC)19-49226




12/04/2019AppendixFiled Appellant's Appendix - Volume 8. (SC)19-49227




12/04/2019AppendixFiled Appellant's Appendix - Volume 9. (SC)19-49228




12/04/2019AppendixFiled Appellant's Appendix - Volume 10. (SC)19-49229




12/04/2019AppendixFiled Appellant's Appendix - Volume 11. (SC)19-49230




12/04/2019AppendixFiled Appellant's Appendix - Volume 12. (SC)19-49231




12/04/2019AppendixFiled Appellant's Appendix - Volume 13, Part 1. (SC)19-49232




12/04/2019AppendixFiled Appellant's Appendix - Volume 14. (SC)19-49233




12/04/2019AppendixFiled Appellant's Appendix - Volume 15. (SC)19-49234




12/04/2019AppendixFiled Appellant's Appendix - Volume 16. (SC)19-49235




12/04/2019AppendixFiled Appellant's Appendix - Volume 17. (SC)19-49236




12/04/2019AppendixFiled Appellant's Appendix - Volume 18. (SC)19-49237




12/04/2019AppendixFiled Appellant's Appendix - Volume 19. (SC)19-49238




12/04/2019AppendixFiled Appellant's Appendix - Volume 20. (SC)19-49239




12/04/2019AppendixFiled Appellant's Appendix - Volume 21. (SC)19-49240




12/04/2019AppendixFiled Appellant's Appendix - Volume 22. (SC)19-49241




12/04/2019AppendixFiled Appellant's Appendix - Volume 23. (SC)19-49242




12/04/2019AppendixFiled Appellant's Appendix - Volume 24. (SC)19-49243




12/04/2019AppendixFiled Appellant's Appendix - Volume 25. (SC)19-49244




12/04/2019AppendixFiled Appellant's Appendix - Volume 26. (SC)19-49245




12/04/2019AppendixFiled Appellant's Appendix - Volume 27. (SC)19-49246




12/04/2019AppendixFiled Appellant's Appendix - Volume 28. (SC)19-49247




12/04/2019AppendixFiled Appellant's Appendix - Volume 29. (SC)19-49248




12/04/2019AppendixFiled Appellant's Appendix - Volume 30. (SC)19-49249




12/04/2019AppendixFiled Appellant's Appendix - Volume 31. (SC)19-49250




12/04/2019AppendixFiled Appellant's Appendix - Volume 32. (SC)19-49251




12/04/2019AppendixFiled Appellant's Appendix - Volume 33. (SC)19-49252




12/04/2019AppendixFiled Appellant's Appendix - Volume 34. (SC)19-49253




12/04/2019AppendixFiled Appellant's Appendix - Volume 35. (SC)19-49254




12/04/2019AppendixFiled Appellant's Appendix - Volume 36. (SC)19-49255




12/04/2019AppendixFiled Appellant's Appendix - Volume 37. (SC)19-49256




12/04/2019AppendixFiled Appellant's Appendix - Volume 38. (SC)19-49257




12/04/2019AppendixFiled Appellant's Appendix - Volume 39. (SC)19-49258




12/04/2019AppendixFiled Appellant's Appendix - Volume 40. (SC)19-49259




12/04/2019AppendixFiled Appellant's Appendix - Volume 41. (SC)19-49260




12/04/2019AppendixFiled Appellant's Appendix - Volume 42. (SC)19-49261




12/04/2019AppendixFiled Appellant's Appendix - Volume 43. (SC)19-49262




12/04/2019AppendixFiled Appellant's Appendix - Volume 44. (SC)19-49263




12/04/2019AppendixFiled Appellant's Appendix - Volume 45. (SC)19-49264




12/04/2019AppendixFiled Appellant's Appendix - Volume 46, Part 1. (SC)19-49265




12/04/2019AppendixFiled Appellant's Appendix - Volume 47, Part 1. (SC)19-49266




12/04/2019AppendixFiled Appellant's Appendix - Volume 48, Part 1. (SC)19-49267




12/04/2019AppendixFiled Appellant's Appendix - Volume 49. (SC)19-49268




12/04/2019AppendixFiled Appellant's Appendix - Volume 50. (SC)19-49269




12/04/2019MotionFiled Appellant's Motion to File Portions of Opening Brief and Appendix Under Seal. (SC)19-49271




12/04/2019MotionFiled Appellant's Motion to Exceed Word Limit for Opening Brief. (SC)19-49272




12/04/2019BriefFiled Appellant's Opening Brief. (SC)19-49273




12/11/2019MotionFiled Respondents' Opposition to Motion to Exceed Word Limit for Opening Brief and Countermotion to Dismiss the Appeal. (SC)19-50210




12/18/2019MotionFiled Appellant's Reply on Motion to Exceed Page Limit and Opposition to Countermotion to Dismiss. (SC)19-51287




12/26/2019MotionFiled Respondents' Reply in Support of Countermotion to Dismiss Appeal. (SC)19-52198




12/27/2019MotionFiled Appellant's Motion to Strike Reply on Countermotion to Dismiss the Appeal. (SC)19-52283




12/27/2019MotionFiled Respondents' Opposition to Motion to Strike Reply and Countermotion to Submit Five-Page Reply. (SC)19-52294




01/06/2020MotionFiled Respondents' Motion for Extension of Time to File Answering Brief (Frist Request). (SC)20-00706




01/13/2020MotionFiled Appellant's Response to Motion for Extension of Time to File Answering Brief. (SC)20-01691




01/16/2020Order/ProceduralFiled Order Regarding Motions.  The opening brief was electronically filed and served on December 4, 2019.  Having reviewed the parties' filings, this court grants the motion to exceed the type-volume limitation, denies respondents' counter-motion to dismiss the appeal, denies appellant's motion to strike respondents' reply in support of their counter-motion, and denies as moot respondents' counter-motion to submit a five-page reply.  Respondents shall have 60 days from the date of this order to file and serve the answering brief.  The clerk shall file the portions of the opening brief and volumes 51 and 52 of the appendix, received on December 10, 2019, under seal.  (SC)20-02128




01/16/2020BriefFiled Portions of Opening Brief (SEALED). (FILED UNDER SEAL PER ORDER 01/16/2020). (SC)


01/16/2020AppendixFiled Appellant's Appendix Volume 51 (SEALED).  (FILED UNDER SEAL PER ORDER 01/16/2020).  (SC)


01/16/2020AppendixFiled Appellant's Appendix Volume 52 (SEALED).  (FILED UNDER SEAL PER ORDER 01/16/2020).  (SC)


03/06/2020MotionFiled Respondents' Motion for Extension of Time to File Answering Brief (Second Request). (SC)20-08980




03/19/2020Order/ProceduralFiled Order Granting Motion. Respondents Answering Brief due: April 15, 2020. (SC).20-10811




04/14/2020MotionFiled Respondents' Motion for Extension of Time to File Answering Brief (Third Request). (SC).20-14141




04/23/2020Order/ProceduralFiled Order Granting Motion.  Respondents shall have until April 27, 2020, to file and serve the answering brief.  (SC)20-15423




04/23/2020MotionFiled Respondents' Combined Moiton to Exceed Word Limit et. al. (Answering Brief). (SC).20-15586




04/24/2020BriefFiled Respondents' Answering Brief. (SC).20-15596




04/24/2020AppendixFiled Respondents' Appendix- Volume 1. (SC).20-15653




04/27/2020Notice/IncomingFiled NRAP 26.1 Disclosure (Answering Brief). (SC)20-15942




05/08/2020Order/ProceduralFiled Order Granting Motion. Respondents' unopposed motion to exceed the type-volume limit for the answering brief, to include trial exhibits in the appendix, and to supplement the record with a verdict form is granted.  The answering brief and appendix were filed on April 24, 2020.  Appellant shall have 30 days from the date of this order to file and serve a reply brief. (SC).20-17514




06/08/2020MotionFiled Appellant's Motion for Extension of Time to File Reply Brief. (SC).20-21503




06/09/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Reply Brief due: July 8, 2020. (SC).20-21562




07/08/2020MotionFiled Appellant's Motion for Extension of Time to File Reply Brief. (SC)20-25258




07/13/2020MotionFiled Respondents' Opposition to Motion for Extension of Time to File Reply Brief. (SC)20-25688




07/16/2020Order/ProceduralFiled Order Granting Motion. Appellant's Reply Brief due: August 7, 2020. (SC).20-26150




08/07/2020MotionFiled Appellant's Motion to File Portions of Reply Brief Under Seal. (SC)20-29224




08/07/2020MotionFiled Appellant's Motion to Exceed Word Limit for Reply Brief. (SC)20-29225




08/07/2020BriefFiled Appellant's Reply Brief (Redacted). (SC)20-29226




08/21/2020Order/ProceduralFiled Order Granting Motions. Appellant's motions for leave to file a reply brief in excess of the type-volume limitation and to file portions of the reply brief under seal are granted. The redacted reply brief was filed on August 7, 2020.  The clerk shall file the unredacted reply brief, received on August 13, 2020, under seal. (SC)20-30876




08/21/2020Case Status UpdateBriefing Completed/To Screening. (SC)


10/13/2020Notice/OutgoingIssued Notice of Justice No Longer Disqualified. Upon further review, Justice Parraguirre is no longer disqualified and will be participating in the decision of this appeal. (SC).20-37577




12/03/2020Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on January 4, 2021, at 2:00 p.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 10 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument.  (SC)20-43871




12/16/2020MotionFiled Joint Motion and Stipulation to Continue Oral Argument. (SC)20-45630




12/18/2020Order/ProceduralFiled Order Granting Motion to Continue Oral Argument. Oral argument is rescheduled for March 1, 2021, at 1:30 p.m. (SC)20-45837




01/08/2021Notice/IncomingFiled Respondents' Notice of Arguing Attorney and Contact Information. (SC)21-00633




02/16/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-04481




02/18/2021BriefFiled Appellant's Supplemental Authority. (SC)21-04843




02/18/2021BriefFiled Respondents' Notice of Supplemental Authority Under NRAP 31(e). (SC)21-04849




03/03/2021Case Status UpdateOral Argument held this day (not submitted). Before the En Banc Court. 78701. (SC)


04/09/2021Order/ProceduralFiled Order Submitting for Decision.  This appeal shall stand submitted for decision to en banc court on the briefs filed herein as of the date of this order.  (SC)21-10273




08/19/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before the Court En Banc. Author: Stiglich, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 42. En Banc. (SC).21-24170




09/13/2021RemittiturIssued Remittitur. (SC)21-26333




09/13/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on September 14, 2021. (SC)21-26333





Combined Case View